DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP2018-114811; English equivalent US Pub. No. 2020/0055346 relied upon) in view of Emerson (WO97/46359).
Regarding claim 1, Murata teaches a pneumatic tire comprising a tread portion 1 extending in a tire circumferential direction and having an annular shape, a pair of sidewall portions 2 respectively disposed on both sides of the tread portion, and a pair of bead portions 3 each disposed on an inner side of the pair of sidewall portions in a tire radial direction (paragraph [0017]; figure 1), (the limitation “the pneumatic tire having a designated mounting direction with respect to a vehicle” is an intended use which does not further limit the claims), a plurality of side blocks 30 being arranged along the tire circumferential direction in each of side regions adjacent to an outer side in a tire width direction of an outermost end portion in the tire width direction of the tread portion, the side blocks rising from outer surfaces of the sidewall portions and defined by unnumbered circumferential grooves extending in the tire circumferential direction radially above and below the side blocks, tire width direction grooves 40 and 50, and circumferential and axial shallow grooves 33 (paragraphs [0021]-[0027]; figures 2-3). Further, Murata teaches that the shallow grooves 33 are optional (paragraph [0027]), as well as teaching that different inventive configurations have different performances of rock performance, cut-resistance performance, and uniformity (paragraphs [0038]-[0042]; table 1, examples 1-10), but does not specifically disclose using the shallow grooves on one side but not the other side. Emerson teaches providing an asymmetrical tread to compensate for different operating conditions on the outer and inner halves of the tire (page 1, lines 11-23), including side regions adjacent to the outermost end portion of the tread (figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to create an asymmetric tire including side regions as taught by Emerson to create an embodiment of Murata having one side region with shallow grooves 33 and the other side region without shallow grooves in order to balance rock performance, cut-resistance performance, and uniformity (see Murata at paragraphs [0038]-[0042]). Such a tire would have one side region with a greater number of side blocks than the other side region, and it is capable of being mounted in either orientation, thus it reads on the claimed Nin < Nout limitation.
Regarding claim 2, Murata teaches that adjacent side blocks at least partially overlap as viewed along a radial direction (paragraph [0022]; figures 2-3).
Regarding claims 3 and 9, Murata teaches using one shallow groove 33 on each side block with a shallow groove (see figures 2-3), thus creating twice as many side blocks on the outer side region than the inner side region, resulting in a claimed ratio Nout/Nin = 2.
Regarding claims 4 and 10, Murata teaches that it is preferable to set the radial direction length of the side blocks to, for example, 25% to 50% of the tire cross sectional height (paragraph [0028]; figure 1), resulting in a range overlapping the claimed 0.10 to 0.30 range.
Regarding claims 5 and 11, Murata teaches a protrusion height range of, for example, 3 mm to 17 mm (paragraph [0026]), overlapping the claimed range of from 5 mm to 13 mm.
Regarding claim 7, for the embodiment set out above, the total area of the side blocks provided on both regions would be substantially identical, resulting in a percentage relationship at or close to 100%, falling within the claimed range of 85% to 115%.
Regarding claim 8, Murata teaches that in each of the inner and outer side regions, a percentage of the total area of the side blocks falls within the claimed percentage of 15% to 70% (figures 2-3).
Claims 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Emerson as applied to claims 1 and 11 above, and further in view of Takei (US Pub. No. 2015/0059942).
Regarding claims 6 and 12, Murata teaches the use of shallow groove 33 (paragraph [0027]), the term shallow implying that the groove is smaller than the height of the blocks, thus teaching a range of less than 100% of the height of the blocks, overlapping the claimed range, and such shallow grooves can function as the claimed segmentation elements, but Murata does not specifically disclose the total length of the shallow grooved region along a contour line of a road contact surface of the side blocks. In art similarly directed to the configuration of a side region of a tire adjacent to the tread edge, Takei teaches using a shallow groove 17 (paragraph [0052]) which extends for approximately 35% of the contour line of a road contact surface of the side blocks (figure 5). It would have been obvious to one of ordinary skill in the art to use a shallow grooved region extension percentage along the contour line of a road contact surface of the side blocks as taught by Takei in the tire of Murata (combined) as a known shallow grooved region extension percentage along a tread contour line of a road contact surface of side blocks with the predictable result of having a functional side region of a tire.
Regarding claim 13, for the embodiment set out above, the total area of the side blocks provided on both regions would be substantially identical (see Murata at figure 3), resulting in a percentage relationship at or close to 100%, falling within the claimed range of 85% to 115%.
Regarding claim 14, Murata teaches that in each of the inner and outer side regions, a percentage of the total area of the side blocks falls within the claimed percentage of 15% to 70% (figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	April 23, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749